UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6305


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERIC HAMMONS ALLEN, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:02-cr-00750-TLW-2; 4:16-cv-01569-TLW)


Submitted: August 30, 2019                                   Decided: September 13, 2019


Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Hammons Allen, Jr., Appellant Pro Se. Carrie Fisher Sherard, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Hammons Allen, Jr., seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       We have independently reviewed the record and conclude that Allen has not made

the requisite showing. * Accordingly, we deny a certificate of appealability and dismiss the

appeal. We deny Allen’s motion for appointment of counsel. We dispense with oral




       *
          After the district court entered its judgment, the Supreme Court decided United
States v. Davis, 139 S. Ct. 2319 (2019). In Davis, the Supreme Court held that the residual
clause of the definition of crime of violence in 18 U.S.C. § 924(c)(3)(B) (2012) is
unconstitutionally vague. Davis, 139 S. Ct. at 2336; accord United States v. Simms, 914
F.3d 229, 232 (4th Cir. 2019) (en banc), petition for cert. docketed, 87 U.S.L.W. 3427 (U.S.
Apr. 24, 2019) (No. 18-1338). However, we recently held that Hobbs Act robbery qualifies
as a crime of violence under the force clause in 18 U.S.C. § 924(c)(3)(A), which remains
intact after Davis. See United States v. Mathis, F.3d , No. 16-4633, 2019 WL 3437626,
at *16 (4th Cir. July 31, 2019).

                                             2
argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3